Title: James Madison to Martin Van Buren, 15 December 1835
From: Madison, James
To: Van Buren, Martin


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Decr. 15. 1835
                            
                        
                        J. Madison with his respects to Mr. Van Buren thanks him for the copy of the President’s message on the 7th.
                            instant. It is a very able Document, and in some of its aspects particularly, interesting.
                        The mode in which it disclaims any threats to France seems well adapted to the occasion. Its effect on the
                            sensibilities of the French Executive, should these be involved in the sequel, may perhaps be deduced from the expected
                            communications of Mr. Barton.
                        
                            
                                
                            
                        
                    